Citation Nr: 1024635	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  08-21 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of service connection for post-traumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The Veteran served on active duty from July 1969 to September 
1971.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Department of Veteran's Affairs 
(VA) Regional Office (RO) in Togus, Maine.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Appellant if 
further action is required.


REMAND

In a statement by the Veteran that was received in September 
2008. He requested a "face to face" personal hearing in support 
of his claim.  In August 2009, VA issued correspondence to the 
Veteran advising him of a videoconference hearing scheduled for 
September 18, 2009 at the RO in Maine.  The Veteran did not 
appear for that hearing.  The matter was sent to his 
representative for a written presentation.

Recently received, in June 2010, was correspondence from the 
Veteran's service representative in which it was indicated that 
the Veteran never received notice of the September 2009 hearing.  
It was requested that the Veteran be rescheduled for a Travel 
Board hearing.  While it is not shown that the letter was 
returned, the Board concludes that the request is reasonable and 
should be accommodated.  As such, a rescheduled hearing will be 
requested herein.

The Board notes that the September 2009 hearing which was 
scheduled for the Veteran was a videoconference hearing; however, 
the June 2010 request for a rescheduled hearing references a 
Travel Board hearing.  Essentially, it is unclear whether the 
Veteran wishes to attend a hearing in-person or via 
videoconferencing before a Veterans Law Judge of the Board  To 
avoid confusion, the Board will also request that clarification 
of the type of hearing requested be sought; as both types of 
hearings are scheduled by the RO, a remand of this matter is 
necessary.  38 C.F.R. §§ 20.700, 20.704(a) (2009).

Accordingly, the case is REMANDED for the following actions:

After the RO ascertains the nature of the 
hearing the Veteran wishes to attend 
(videoconference or travel Board), he 
should be scheduled, in accordance with 
appropriate procedures, for the hearing 
before a Veterans Law Judge as 
appropriate.  38 U.S.C.A. § 7107 (West 
2002 & Supp. 2009).  A copy of the notice 
to the Veteran and his representative of 
the scheduling of the hearing should be 
placed in the record, keeping in mind the 
30-day advance notice requirement 
specified at 38 C.F.R. § 19.76 (2009).

The case should then be returned to the 
Board for further appellate consideration, 
if in order.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


